Citation Nr: 1531959	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a bilateral foot disability.  

4.  Entitlement to service connection for a bilateral hip disability.  

5.  Entitlement to service connection for gastroesophageal reflux disease.  

6.  Entitlement to service connection for a right shoulder disability.  

7.  Entitlement to service connection for a low back disability.  

8.  Entitlement to a compensable rating for bilateral hearing loss.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1970, and from March 1973 to February 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's claims for service connection for a right shoulder disability and a low back disability were originally denied in an October 1998 rating decision.  Ordinarily this decision would be considered final.  However, during the pendency of this appeal, in April 2014, the RO obtained relevant service treatment records that had not been associated with the claims file.  Hence, the Board will adjudicate these claims de novo.  See 38 C.F.R. § 3.156(c).   

Additionally, the Board notes that the Veteran had perfected an appeal for service connection for a cardiopulmonary disorder.  During the pendency of this appeal, a March 2015 rating decision granted service connection for cerebrovascular accident, secondary to service-connected hypertension.  The Board considers this to be a grant of the Veteran's claim for service connection for a cardiopulmonary disorder, and the matter will not be addressed further.  

Finally, in his March 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  In August 2014 correspondence, the Veteran withdrew his request for a hearing.  

The issues of entitlement to service connection for a bilateral hip disability and a low back disability, as well as entitlement to a compensable rating for bilateral hearing loss and a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right knee patellofemoral syndrome had its onset in service.  

2.  The Veteran's left knee patellofemoral syndrome had its onset in service.  

3.  The Veteran's pre-existing bilateral pes planus increased in severity during his active duty service.  

4.  The Veteran's gastroesophageal reflux disease had its onset in service.  

5.  The Veteran's right shoulder degenerative joint disease and acromioclavicular joint arthropathy had its onset in service.  


CONCLUSIONS OF LAW

1.  Right knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  Left knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  Bilateral pes planus was aggravated in service.  38 U.S.C.A. §§ 1111, 1132, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).  

4.  Gastroesophageal reflux disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

5.  Right shoulder degenerative joint disease and acromioclavicular joint arthropathy was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Bilateral Knee Disability

The evidence shows that the Veteran has been diagnosed with bilateral patellofemoral syndrome.  See August 2008 VA examination.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of the disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran relates that his bilateral knee disability began during service.  See July 2008 claim.  The Veteran's service treatment records include an October 1975 report noting his complaint of left knee pain for 45 days, and provided a diagnosis of chondromalacia.  In August 1979, the Veteran complained of right lower leg pain.  And on November 1987 service retirement examination report, a past history of degenerative joint disease of the knees was noted.  His personnel records show that his military occupational specialty was infantryman.  

The post-service medical evidence includes an August 2008 VA examination wherein it was noted that the Veteran had an acute knee injury in 1978, and was treated conservatively.  The examiner stated that there were no other problems mentioned in the service treatment records.  It was noted that the Veteran reported his knee pain began ten years ago.  The examiner opined that the Veteran's symptoms seems to have occurred gradually after he got out of service, and there was no evidence of chronic knee problems in service.  Hence, the examiner opined that it was not likely any present knee condition is related to the Veteran's military service.  The examiner did not list or mention the October 1975 service treatment record or the November 1987 service retirement examination noted above, and therefore the Board finds this examination to be of limited, if any, probative value as it appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

While there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim.  The Board finds that the competent evidence of record reflects the Veteran has experienced bilateral knee pain and symptoms during and since service, service treatment records reflecting complaints of and treatment for bilateral knee pain, and post-service treatment records of ongoing complaints with a current diagnosis of bilateral patellofemoral syndrome.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right and left knee patellofemoral syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

Bilateral Foot Disability

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service when there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  

In this case, the Veteran's bilateral pes planus was noted at service entry in April 1964 and thus pre-existed service.  As such, there is no presumption of soundness at service entry with respect to this condition.  See 38 U.S.C.A. §§ 1111, 1132; Wagner, 370 F.3d at 1096.  During service, the service treatment records indicate that the Veteran complained of, and was treated for, bilateral foot pain.  In June 1968, the Veteran was issued arch supports.  Further, the Veteran reported in his July 2008 claim for service connection for a bilateral foot disability that his feet were injured in service and he has continued to experience pain, swelling, stiffness, and decreased range of motion of his feet.  The Veteran has competently and credibly reported the worsening of his bilateral pes planus since service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398 (2005) (holding that the veteran's repeated complaints of foot pain in service signaled an aggravation of his pre-existing foot disorder).  Post-service treatment records document the continued presence of bilateral pes planus.  See, e.g., January 2002 x-rays of the feet; November 2004 x-rays of the feet.  Therefore, and in accordance with 38 C.F.R. § 3.306, service connection for bilateral pes planus is granted.  Inasmuch as this grants the Veteran's claim for service connection for a bilateral foot disability, there is no need to consider other diagnosed foot disabilities of record.  

Gastroesophageal Reflux Disease (GERD)

The evidence shows that the Veteran has been diagnosed with GERD.  See May 2009 VA examination.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of the disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran relates that his GERD symptoms began during service.  See July 2008 claim.  The Veteran's service treatment records include a June 1975 report noting his complaint of stomach discomfort with some nausea, and a diagnosis of gastritis.  An October 1982 report noted his complaint of abdominal pain for three to four weeks, and diagnosed gastritis.  A July 1984 report also diagnosed gastritis.  And on November 1987 service retirement examination report, a past history of stomach trouble was noted.  

The post-service medical evidence includes an approximately 1992-1993 VA treatment record noting the Veteran's complaint of a three week history of heartburn, usually relieved by antacids.  An October 1999 upper gastrointestinal series found mild GERD.  A June 2002 endoscopy resulted in the diagnosis of erosive gastritis, and a June 2002 stomach biopsy provided for a diagnosis of chronic mild gastritis.  On May 2009 VA examination, the Veteran related that his heartburn and regurgitation symptoms had their onset in the 1990s.  The examiner indicated that there was no evidence of reflux or symptoms of reflux in service, and there was no gastrointestinal condition of a chronic nature requiring continued treatment in service that resembled a stomach disorder.  On this basis, the examiner opined that it was less likely than not the Veteran's present GERD had its onset in service.  

The Board finds the May 2009 VA examination opinion to be inadequate because the examiner did not note or mention the diagnoses and treatment for gastritis in the Veteran's service treatment records, and appears to be based on an inaccurate factual premise.  See Reonal, 5 Vet. App. at 461.  Moreover, the examiner did not consider the Veteran's competent and credible statements in providing this unfavorable opinion.  Therefore, this examination does not reflect adequate consideration of the competent and credible evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  These deficiencies render the findings of the May 2009 VA examination incomplete, and the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

While there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim.  The Board finds that the competent evidence of record reflects the Veteran has experienced gastrointestinal symptoms during and since service, service treatment records reflecting complaints of and treatment for gastritis, and post-service treatment records of ongoing complaints with a current diagnosis of GERD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for GERD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

Right Shoulder Disability

The evidence shows that the Veteran has been diagnosed with right shoulder degenerative joint disease and acromioclavicular joint arthropathy.  See July 2007 and July 2008 VA x-rays.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of the disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran relates that his right shoulder disability began during service.  See July 2008 claim.  The Veteran's service treatment records include an August 1964 report noting his complaint of right shoulder pain following a fall.  In October 1987, the Veteran complained of right shoulder/arm pain for years and that it was getting worse; a diagnosis of right shoulder rotator cuff syndrome was provided.  And on November 1987 service retirement examination report, a past history of degenerative joint disease of the right shoulder was noted.  As noted previously, his personnel records show that his military occupational specialty was infantryman.  

The post-service medical evidence includes an April 1990 VA treatment record noting the Veteran's complaint of right shoulder pain; he was diagnosed with right shoulder bursitis.  A March 1997 VA treatment record also noted the Veteran's complaint of right shoulder pain, and also noted he had a history of bursitis for eight years; the diagnosis was right shoulder bursitis.  July 2007 and July 2008 right shoulder x-rays diagnosed degenerative joint disease and mild to moderate acromioclavicular joint arthropathy.  

While there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim.  The Board finds that the competent evidence of record reflects the Veteran has experienced recurrent right shoulder symptoms, such as pain, since his military service.  In fact, he is competent to report such symptoms as they are well within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-10 (2010); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Board finds his account credible as it is also supported by the medical evidence of record as noted above.  Therefore, the Board finds his statements as to the onset of his right shoulder pain in service is both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for right shoulder degenerative joint disease and acromioclavicular joint arthropathy is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

ORDER

Service connection for right knee patellofemoral syndrome is granted.  

Service connection for left knee patellofemoral syndrome is granted.  

Service connection for bilateral pes planus is granted.  

Service connection for GERD is granted.  

Service connection for right shoulder degenerative joint disease and acromioclavicular joint arthropathy is granted.  


REMAND

Regarding the Veteran's claims for service connection for a bilateral hip disability and a low back disability, after a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claims.  

Specifically, the Veteran's service treatment records document complaints low back pain on several occasions.  The post-service evidence of record includes diagnoses of bursitis of the hips, and degenerative changes of the lumbar spine.  See February 2003 VA treatment record listing review of his systems included bursitis of the hips; September 2005 MRI of the lumbar spine.  The Veteran has alternatively contended that his low back disability is related to his pre-existing flat feet.  See April 2005 private treatment record.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his bilateral hip and low back disabilities, and to obtain opinions as to their possible relationship to service.  

Regarding the Veteran's increased rating claim for bilateral hearing loss, the most recent VA examination was in October 2013.  The examiner noted that the Veteran is unable to understand what people say in regards to the effect of the Veteran's bilateral hearing loss on his ordinary conditions of daily life, including ability to work.  It is unclear as to what effect this would have on the Veteran's occupational functioning, and in light of the examiner's cursory finding as to the effect of the Veteran's bilateral hearing loss on his daily life and ability to work, the Board finds that the Veteran should be afforded another VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Finally, because the Veteran's TDIU claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service hip and low back disabilities and associated symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2. After securing any pertinent, outstanding VA treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral hip and low back disabilities.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview and examination of the Veteran, the examiner should identify (by medical diagnosis) each of the Veteran's hip and low back disabilities.  As to each diagnosis found to be present, the examiner should opine as to whether it is at least as likely as not that any hip and/or low back disability had its onset in service, to include as manifested by complaints during active service, or as result of the cumulative totality of his duties during service.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that any low back disability found to be present was caused or aggravated by a service-connected disability, to include his service-connected bilateral pes planus, and/or a hip disability if the examiner finds such is related to service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his daily life and the impact of such on his employability.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relating to his bilateral hearing loss.  

All findings and conclusions should be set forth in a legible report.  

4. Then readjudicate the issues on appeal (including TDIU, after implementing the awards of service connection herein). If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


